DETAILED ACTION
This office action is in response to communication filed on 1/30/2019.
Claims 1-20 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 1/30/2019 is attached to the instant office action.
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 3/8/2019 has been accepted. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Ref 812 in Fig. 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
Claim 10 is objected to because of the following informalities:  
Claim 10 is dependent on claim 1 instead of 9. 
Claim 13 recites “processes ng”, most likely “ng” needs to be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by To (US 20200136890 A1).
Regarding claim 1, To teaches a method to facilitate anomaly detection at a system, comprising: receiving a plurality of performance metric messages at a database system; (To, in Para. [0044], discloses collecting MCC data (i.e. performance metric messages) which is data that describes the performance)
extracting a plurality of anomaly detection messages included in the performance metric messages; (To, in Para. [0044-0045], discloses parsing (i.e. extracting) MCC data (i.e. performance metric messages) to produce parsed data (i.e. anomaly detection messages) which is either anomalous or not)
(To, in Para. [0044], discloses storing parsed data (i.e. anomaly detection messages))
executing a machine learning model to process the plurality of anomaly detection messages in the in-memory database to determine whether anomalous usage of the system has been detected (To, in Para. [0044-0045], discloses feeding the parsed data (i.e. anomaly detection messages) into the Anomaly Detection Function (ADF) (i.e. machine learning model) which comprises a machine learning model, and the flagging the data points (i.e. anomaly detection messages as anomalous or normal).
Regarding claim 2, To teaches the method of claim 1.
To further teaches wherein the plurality of anomaly detection messages are extracted and stored for each of a plurality of machine instance operating within the system (To, in Para. [0044 and 0047], discloses the data parser can parse (i.e. extract) data from data streams relating to particular nodes/systems).
Regarding claim 3, To teaches the method of claim 2.
To further teaches further comprising: generating a request to process anomaly detection messages associated with each of the plurality of machine instance; and transmitting the requests associated with each of the plurality of machine instance for processing (To, in Para. [0044], discloses an operator initiating (i.e. requesting) data collection from all of the nodes (i.e. plurality of machine instances), which is then submitted to ADF (i.e. process anomaly detection messages)).
Regarding claim 8, To teaches the method of claim 1.
To further teaches further comprising generating an incident alert upon detection of anomalous usage within the anomaly detection messages. (To, in Para. [0047], discloses alerting operators of the detected anomaly).
As per claims 9-11, these claims recite a token device to perform the steps as recited by the method of claims 1-3, and has limitations that are similar to those of claims 1-3, thus is rejected with the same rationale applied against claims 1-3.
As per claims 15-17, these claims recite a token non-transitory computer readable medium to perform the steps as recited by the method of claims 1-3, and has limitations that are similar to those of claims 1-3, thus is rejected with the same rationale applied against claims 1-3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 4-7, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over To in view of Dasgupta (US 20170279838 A1).
Regarding claim 4, To teaches the method of claim 3. 
While To teaches anomaly detection, To fails to explicitly teach request for anomaly detection for individual systems.
However, Dasgupta from the analogous technical field teaches wherein generating the requests comprises: generating a first request to process first anomaly detection messages associated with a first machine instance; and generating a second request to process second anomaly detection (Dasgupta, in Para. [0122], discloses requesting anomaly detection for individual hosts (i.e. first and second machine)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified To to incorporate the teachings of Dasgupta, with a motivation to improve the operation of the anomaly detection mechanism (Dasgupta, Para. [0118]).  
Regarding claim 5, To teaches as modified by Dasgupta teaches the method of claim 4.
Dasgupta further teaches further comprising: processing the first anomaly detection messages at a first execution engine; and processing the second anomaly detection messages associated at a second execution engine (Dasgupta, in Para. [0095], discloses splitting the model computation functions (i.e. processing anomaly detection messages) between nodes (i.e. first and second engine)).
Regarding claim 6, To teaches as modified by Dasgupta teaches the method of claim 5.
Dasgupta further teaches wherein the first anomaly detection messages and the second anomaly detection messages are processed in parallel (Dasgupta, in Para. [0095], discloses processing in parallel).
Regarding claim 7, To teaches as modified by Dasgupta teaches the method of claim 5.
Dasgupta further teaches further comprising balancing the transmission of anomaly detection messages associated with each of the plurality of machine instance between the first execution engine and the second execution engine (Dasgupta, in Para. [0095], discloses load balancing).
As per claims 12-14, these claims recite a token device to perform the steps as recited by the method of claims 4-6, and has limitations that are similar to those of claims 4-6, thus is rejected with the same rationale applied against claims 4-6.
As per claims 18-20, these claims recite a token non-transitory computer readable medium to perform the steps as recited by the method of claims 4-6, and has limitations that are similar to those of claims 4-6, thus is rejected with the same rationale applied against claims 4-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208. The examiner can normally be reached M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA J SOUTH/Examiner, Art Unit 2431                   

/TRANG T DOAN/Primary Examiner, Art Unit 2431